In a proceeding instituted by the respondent, City of New York, to procure a peremptory mandamus order directed to the appellant, New York Water Service Corporation, requiring it to install additional mains in its water distribution system in the Woodhaven section of Queens county, peremptory mandamus order directing installation of mains reversed on the law and not in the exercise of discretion, with costs, and application denied, with ten dollars costs and disbursements. We are of opinion that mandamus is not the proper remedy in the first instance as there is another specific and adequate remedy available to the petitioner, namely, that provided by article 4-B of the Public Service Law, chapter 715 of the Laws of 1931, to which remedy petitioner must resort for the relief sought. (Matter of Burr v. Voorhis, 229 N. Y. 382; Matter of Cullen v. New York Tel. Co., 106 App. Div. 250; People ex rel. Nicholl v. N. Y. I. Asylum,, 122 N. Y. 190; City of New York v. Empire City Subway Co., Ltd., 202 App. Div. 494.) City of New York v. Jamaica Water Supply Co. (181 App. Div. 49; affd., without opinion, 226 N. Y. 572), and People ex rel. City of N. Y. v. Queens County W. Co. (197 App. Div. 356; revd., 232 N. Y. 277), each decided before the enactment of article 4-B of the Public Service Law, are without application. (Matter of Earl Carroll R. Corp. v. N. Y. Edison Co., 141 Misc. 266.) Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.